957 So. 2d 714 (2007)
Milton McFARLANE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-204.
District Court of Appeal of Florida, Third District.
June 6, 2007.
Kirk A. Barrow, Ft. Lauderdale, in proper person.
Bill McCollum, Attorney General, and Magaly Rodriguez, Assistant Attorney General, for appellee.
Before GREEN and WELLS, JJ. and SCHWARTZ, Senior Judge.
PER CURIAM.
We affirm the order denying defendant's Florida Rule of Criminal Procedure 3.800 motion to correct sentence insofar as it addressed defendant's first four claims. We reverse insofar as the order fails to address defendant's fifth claim. We remand for consideration of that claim.
Affirmed in part, reversed in part and remanded